NOTE: 'l`his order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MONIQUE BOOE,
Petitioner,

V.

SOCIAL SECURITY ADMINISTRATION,
Respondent.

2012-3067 .

Petition for review of an arbitrator’s decision in case
no. BW-Z()ll-R-OOOS by Diana Mulligan.

ON MOTION

ORDER

Monique Booe and the Social Security Administration
jointly move to dismiss the petition.

It appears that this petition was dismissed for failure
to prosecute, on the same date the motion was filed but
before the motion was iiled.

BOOE V. SSA 2

Upon consideration thereof,
lT IS ORDERED THATZ

The motion is granted The mandate is recalled,
court's May 30, 2012 order dismissing the petition for
failure to prosecute is vacated, and the petition is volun-
tarily dismissed.

FoR THE CoURT

 1 1  /s! J an Horbal__\;
Date J an Horbaly
Clerk
ccc Katy M. Bartelma, Esq.
Richard R. Klein Esq. U.S.COUR'l':iIlFEAPPEALS FDR

25 ’ - tl~teFsn'enAiclncun
s .JuN 1 1 2012
Issued As A Mandate:  1 l 2012 JAN HORBALY

CLEHK